Citation Nr: 0825258	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and November 2005 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA), 
Regional Office (RO).

By way of history, the Board notes that the initial rating 
decision of July 2005, denied service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement in August 2005 for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In November 2005, the RO issued a rating decision granting 
service connection for left ear hearing loss, non-
compensable, effective April 8, 2005.  The veteran was then 
issued a statement of the case, dated in November 2005, which 
addressed the claims of right ear hearing loss and tinnitus.  

The veteran then filed his substantive appeal in December 
2005.  The appeal indicated that the veteran wanted to appeal 
all the issues listed on the statement of the case and in 
addition added that he disagreed with the VA's decision on 
hearing loss regarding the left ear and requested a 10 
percent evaluation.  The RO then issued a supplemental 
statement of the case dated in October 2006 readjudicating 
the issue of an increased rating for left ear hearing loss 
and a supplemental statement of the case dated in February 
2008 readjudicating the issues of right ear hearing loss and 
tinnitus.  

As the veteran has indicated disagreement with all three of 
the issues and all three issues have been readjudicated, the 
Board will adjudicate all of the issues on appeal in this 
decision.  See 38 U.S.C.A. § 7105(a).

The Board also notes that the veteran requested a hearing in 
his substantive appeal dated December 2005.  The request for 
a hearing was withdrawn in a letter dated May 2008.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2007).
The issue of an initial compensable rating for left ear 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  When resolving all doubt in the veteran's favor, the 
evidence shows that the veteran's right ear hearing loss 
began in service.

2.  When resolving all doubt in the veteran's favor, the 
evidence shows that the veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Certain organic diseases of the nervous system, such as 
hearing loss, shall be granted service connection, although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
of the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he incurred right ear hearing loss 
during active service.  The Board observes that a current 
diagnosis of right ear hearing loss is of record.  A VA 
medical examination conducted in June 2005 shows that the 
veteran currently has mild to moderate sensorineural hearing 
loss, as defined by 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 
(2007).  Thus, the crux of this case rests upon consideration 
of whether the veteran's right ear hearing loss began in 
service or is related to active service.  

Service treatment records are absent for complaints of right 
ear hearing loss.  The only noted problems with the veteran's 
ears was otitis media, noted upon his separation from 
service.  No audiological evaluation was on file for the 
veteran's period of service.

The veteran received an audiological evaluation in September 
2004.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear.  The average puretone 
threshold for the right ear was 30 decibels.  The veteran 
reported that he had been exposed to noise from cannon fire, 
engines and heavy equipment.  The examiner noted that prior 
to his retirement, the veteran worked in the oil field 
industry and did not use hearing protection.  The examiner 
stated that the veteran's right ear hearing loss was at least 
as likely as not caused by or contributed to by his exposure 
to noise while in service.  The examiner also noted that 
there is a conductive component present, which cannot be 
attributed to noise exposure.

VA examination in June 2005, noted that there was no history 
of hearing loss while the veteran was in service.  In October 
2005, the examiner reviewed the veteran's entire file, 
including his service treatment records and added additional 
commentary to his June 2005 opinion.  The veteran reported 
noise exposure due to his training exercises with artillery.  
He stated that he was not provided with hearing protection.  
The VA examiner found the pure tone average for the right ear 
to be 36 with speech recognition of 100 percent.  He further 
noted that the veteran has mild to moderate hearing loss.  

The VA examiner stated that the veteran had significant non-
military exposure to noise over several decades, due to his 
jobs following service.  The examiner went on to say that 
nothing in the service treatment records indicate that the 
veteran had hearing loss while in service.  The examiner 
noted that hearing loss caused by acoustic trauma occurs at 
the time of exposure and not years later.  He concluded that 
it was less likely than not that the veteran's current right 
ear hearing loss was a result of in-service noise exposure.

The record contains two medical opinions which address 
whether the veteran's claim of right ear hearing loss is 
related to his service.  The question of whether the 
veteran's current diagnosis had its onset in or is otherwise 
related to active service, involves competent medical 
evidence as to medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the 
Board to weigh the evidence, and determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the evidence is in equipoise.  The 
private medical examiner attributes the veteran's hearing 
loss to service, due to exposure to loud noises.  The Board 
concedes that the veteran was not provided with hearing 
protection during his service.  The VA examiner states that 
there is no nexus between the current right ear hearing loss 
and service, and attributed the veteran's hearing loss to 
post service exposure.  

In addition, the Board notes that the veteran is service-
connected for hearing loss in his left ear.  

As the evidence is in equipoise, the Board must find in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  For these reasons, service connection for right ear 
hearing loss is warranted, and his claim must be granted. 

The veteran also contends that he has ringing in his ears (or 
tinnitus) due to in-service noise exposure.  There is no 
evidence in the service treatment records that the veteran 
complained of tinnitus or presented for any ringing in his 
ears while in service.

The veteran received an audiological evaluation in September 
2004.  The examiner attributed the veteran's tinnitus to his 
service.

VA examination in June 2005 noted that the veteran denied any 
ringing, buzzing, or any type of head noise.  The examiner 
stated that while the September 2004 examiner attributed 
tinnitus to the veteran's service, the veteran himself had 
denied the presence of tinnitus.  The examiner stated that as 
no rationale was provided for the September 2004 opinion it 
should be disregarded and the veteran's claim should be 
denied.

In October 2005, the same VA examiner stated that the veteran 
currently complains of tinnitus.  He noted that the tinnitus 
described by the veteran, would unlikely represent tinnitus 
which would be considered pathologic or significantly 
disabling.  The examiner reiterated that the veteran's 
service treatment records are negative for any findings or 
complaints of tinnitus.  He stated "it is less likely than 
not that the veteran's current occasional tinnitus would be 
related to military service, particularly to military 
acoustic trauma.  The most likely etiology of current 
tinnitus is presbycusis."

The Board has taken both examiners opinions into 
consideration and once again finds both opinions to be 
probative.  As the opinions are in equipoise the benefit of 
the doubt is afforded to the veteran and his claim of 
entitlement to service connection for tinnitus is granted. 

Duty to Notify and Duty to Assist

In view of the favorable decisions in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claims.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decisions to grant service connection for right ear hearing 
loss and tinnitus, no prejudice will result to the veteran by 
the Board's consideration of this appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In light of the above grant of service connection for right 
ear hearing loss, the veteran's claim for an initial 
compensable rating for his now service connected bilateral 
hearing loss must be remanded to the RO for a review of the 
condition, as a whole.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo another 
VA evaluation of his now service 
connected bilateral hearing loss to 
determine the nature and extent of the 
bilateral hearing loss. 

2.  The RO should re-adjudicate the 
veteran's claim for an initial 
increased rating for his bilateral 
hearing loss, based on the medical 
evidence.  If not all the desired 
benefits are granted, a supplemental 
statement of the case should be 
furnished to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


